FILED
                            NOT FOR PUBLICATION                             JUL 29 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-10549

               Plaintiff - Appellee,             D.C. No. 2:11-cr-00375-KJM

  v.
                                                 MEMORANDUM*
ROGELIO MELENDEZ-RODRIGUEZ,
a.k.a. Jose Gonzalez Gonzalez, a.k.a.
Rogelio Rodriguez Melendez,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Eastern District of California
                    Kimberly J. Mueller, District Judge, Presiding

                              Submitted July 22, 2014**

Before:        GOODWIN, CANBY, and CALLAHAN, Circuit Judges.

       Rogelio Melendez-Rodriguez appeals from the district court’s judgment and

challenges the 37-month sentence imposed following his guilty-plea conviction for

being a deported alien found in the United States, in violation of 8 U.S.C. § 1326.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 28 U.S.C. § 1291. We affirm, but remand to correct

the judgment.

      Melendez-Rodriguez contends that his sentence is substantively

unreasonable in light of his mitigating circumstances and the age of his prior

conviction for possession of a controlled substance for sale, which triggered a 12-

level enhancement. The district court did not abuse its discretion in imposing

Melendez-Rodriguez’s sentence. See Gall v. United States, 552 U.S. 38, 51

(2007). The sentence at the bottom of the Guidelines range is substantively

reasonable in light of the 18 U.S.C. § 3553(a) sentencing factors and the totality of

the circumstances, including Melendez-Rodriguez’s criminal history and eight

previous deportations. See id.

      In accordance with United States v. Rivera-Sanchez, 222 F.3d 1057, 1062

(9th Cir. 2000), we remand the case to the district court with instructions that it

delete from the judgment the incorrect reference to 8 U.S.C. § 1326(b)(2). See

United States v. Herrera-Blanco, 232 F.3d 715, 719 (9th Cir. 2000) (remanding

sua sponte to delete the reference to section 1326(b) in the judgment of

conviction).

      AFFIRMED; REMANDED to correct the judgment.




                                           2                                     13-10549